Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pramond Chintalapoodi (Reg. # 68,659) on 16 May 2022 .
The application has been amended as follows: 
Claim 3 have been canceled.
1. (Currently Amended) An arithmetic device, comprising; 
a central processing unit (CPU) configured to:
acquire an image quality parameter group for development processing of captured image data such that a discrimination success rate of a discriminator circuit is increased, wherein
the discrimination success rate of the discriminator circuit is based on developed image data, and
the developed image data is obtained by execution of the development processing on the captured image data,
wherein the CPU is further configured to determine  the discrimination success rate  based on a discrimination result of the discriminator.
6. (Currently Amended) An arithmetic method, comprising:
in an arithmetic device that includes a central processing unit (CPU):
acquiring, by the CPU, an image quality parameter group for development processing of captured image data such that a discrimination success rate of a discriminator circuit is increased, wherein
the discrimination success rate of the discriminator circuit is based on developed image data, and 
the developed image data is obtained by execution of the development processing on the captured image data,
 wherein the CPU is further configured to determine  the discrimination success rate  based on a discrimination result of the discriminator.
7. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions, that when executed by a processor, cause the processor to execute operations, the operations comprising: 
acquiring an image quality parameter group for development  processing of captured image data such that a discrimination success rate of a discriminator circuit is increased, wherein 
the discrimination success rate of the discriminator circuit is based on developed image data, and 
the developed image data is obtained by execution of the development processing on the captured image data,
wherein the processor is further configured to determine  the discrimination success rate  based on a discrimination result of the discriminator.
8. Currently Amended) A discrimination system, comprising:
a camera configured to: 
capture a discrimination target to obtain image data of the discrimination target;
execute development processing on the image data of the discrimination target; and
output the developed image data; 
a discriminator circuit configured to: 
receive the developed image data output from the camera:
discriminate the discrimination target based on the received developed image data to obtain a discrimination result; and
output the discrimination result; and
a central processing unit configured to calculate an image quality parameter group such that, a discrimination success rate of the discriminator is increased, wherein the camera is further configured to execute the development processing based on the calculated image quality parameter,
wherein the central processing unit is further configured to determine  the discrimination success rate  based on a discrimination result of the discriminator. 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closes prior art Uchiyama et al (US 2013/0170734) and KIMITA, TERAYAMA (JP 2016-046610) do not teach or fairly suggest “wherein the central processing unit is further configured to determine  the discrimination success rate  based on a discrimination result of the discriminator” recited in independent claims 1, 6-8 in combination with other features of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 4-8 (now renumbered 1-7 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665